Case: 09-20865 Document: 00511315759 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 09-20865
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAUL HERNANDEZ MARTINEZ, also known as Raul Hernandez-Martinez,
also known as Raul Hernandez, also known as Pedro Hernandez, also known as
Pablo Hernandez Rios, also known as Pedro Rios Hernandez, also known as
Pablo Hernandez, also known as Pedro Hernandez Rios, also known as Pablo
Rios Hernandez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-289-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Raul Hernandez
Martinez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Hernandez Martinez has not
filed a response. Our independent review of the record and counsel’s brief


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20865 Document: 00511315759 Page: 2 Date Filed: 12/08/2010

                                No. 09-20865

discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2